Title: To George Washington from Alexander Hamilton, 19 January 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt 19th Jany 1793.

The Secretary of the Treasury has the honor to transmit herewith to the President of the United States three provisional Contracts made by the Collector of Washington in North Carolina, for the stakage of the shoals, sounds &c. within that State, north of the District of Wilmington, accompanied with a letter from the Commissioner of the Revenue relative to the subject.
The Secretary, from considerations suggested by the Commissioner, and relying on the care that will hereafter be taken to reduce the terms as far as shall be found practicable, respectfully submits to the President the ratification of the present Contracts.

Alexandr HamiltonSecy of the Treasury

